   Case 3:17-cv-00601-MHL Document 122-4 Filed 06/06/19 Page 1 of 1 PageID# 2173




 From:      "Steven S. Biss" <stevenbiss@earthlink net>
 Date:      Tuesday, May 14, 2019 2:10 PM
 To:        "Jason Goodman" <truth@crowdsourcethetruth.org>; "Jason Goodman"
            <jasongoodman72@protonmail.com>; "Terry C. Frank" <tcfrank@kaufcan.com>; "Johan Conrod"
            <rjconrod@kaufcan.com>; "Benjamin A. Wills" <bawills@kaufcan.com>; "Susan A. Lutzke"
            <phz@tutanota.com>
 Cc:        "Robert Steele" <robert.david.steele.vivas@gmail.com>
 Attach:    Motion for Sanctions Against Defendant Goodman - 5.14.19 - Prefiling Copy.pdf; A - Proposed Order On
            Motion for Sanctions Against Defendant Goodman.pdf; Memorandum in Support of Motion for Sanctions
            Against Defendant Goodman - 5.14.19 - Prefiling Copy.pdf
 Subject:   Steele - Goodman

Mr. Goodman,

In accordance with Fed. R. Civ. P. 11c, attached in PDF are copies of Plaintiff’s Motion for Sanctions,
including a proposed Order, and Memorandum in Support of Motion for Sanctions.

If the challenged pleadings are not retracted and corrected within 21 days, Plaintiffs will file the
Motion.


Steven S. Biss
(Virginia State Bar # 32972)
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone (804) 501-8272
Facsimile: (202) 318-4098
Email: stevenbiss@earthlink.net
Email: stevensbiss@protonmail.ch
www.linkedin.com/in/steven-s-biss-6517037

IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, any tax
advice that may be contained in this communication (including any attachments) is not intended or
written to be used, and cannot be used, for the purpose of (i) avoiding any penalties under the Internal
Revenue Code or (ii) promoting, marketing or recommending to another party any transaction(s) or
tax-related matter(s) that may be addressed herein.

This communication (including any attachments) may contain legally privileged and confidential
information intended solely for the use of the intended recipient. If you are not the intended recipient,
immediately stop reading this email and delete it from your system.
